DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/22/2019 has been entered.
Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. Applicant argues Lin and Cho have no motivation or suggestion to be combined with Yamashita because they are in different field of endeavors wherein Lin and Cho are directed towards a multilayer light-blocking film, while Yamashita is directed towards a pressure-sensitive adhesive. Applicant argues Yamashita fails to teach a first light-blocking layer containing a black pigment of 10 to 60% by mass, and a second light-blocking layer containing a black pigment of 10 to 60% by mass. Applicant argues Yamashita teaches way from the claimed invention because Yamashita’s second layer contains a white pigment rather than a black pigment, and to modify Lin and Cho with Yamashita’s increased lightness of the second layer would render the film unsatisfactory for its intended purpose. Examiner respectfully disagrees.
Regarding applicant’s argument that Lin and Cho have no motivation or suggestion to be combined with Yamashita because they are in different field of endeavors wherein Lin and Cho are directed towards a multilayer light-blocking film, while Yamashita is directed towards a pressure-sensitive adhesive, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, with a difference of lightness between two layers, differing mechanical properties may be attained and identified as described in [0010] of Yamashita.
Regarding applicant’s argument that Yamashita fails to teach a first light-blocking layer containing a black pigment of 10 to 60% by mass, and a second light-blocking layer containing a black pigment of 10 to 60% by mass, Examiner notes that [0043, 0050] teach the first and/or intermediate layers may be a resin film with a black pigment between 5% and 20% by mass, thus including the claimed range.
Regarding applicant’s argument that Yamashita teaches way from the claimed invention because Yamashita’s second layer contains a white pigment rather than a black pigment, and to modify Lin and Cho with Yamashita’s increased lightness of the second layer would render the film unsatisfactory for its intended purpose, Examiner notes that [0031] teaches the second/intermediate/first layers configuration may be, among others, gray/gray/gray, gray/gray/black, or white/black/black layers. Thus, Yamashita envisions the second layer as gray, as well as the intermediate layer as black. Therefore, either the second or intermediate layers may be considered to be the claimed “second light-blocking layer” with “a black pigment”. Additionally, motivation for the second layer to be gray and the intermediate layer to be gray or black is provided in at least [0031] of Yamashita.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2018/0134006, of record), in view of Cho et al. (2015/0198779, of record), in view of Yamashita et al. (2013/0344326, of record).

Regarding claim 1, Lin discloses a multilayer light-blocking film for optical equipment (Figure 2A, 100, composite light blocking sheet), comprising: a multilayer structure (100, composite light blocking sheet) comprising at least a first light-blocking layer (110, first surface layer) and a second light-blocking layer (120, second surface layer), the first light-blocking layer and the second light-blocking layer each have a 60-degree glossiness of less than 10% (at least [0049]).
Lin fails to teach wherein the first light-blocking layer contains at least a binder resin and a black pigment, the black pigment in the first light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the first light-blocking layer, the second light-blocking layer contains at least a binder resin and a black pigment, the black pigment in the second light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the second light-blocking layer, wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total, and a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system. Lin and Cho are related because both teach a multilayer light-blocking film for optical equipment.
Cho discloses a multilayer light-blocking film for optical equipment wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total (at least Figure 2; at least [0021]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lin to incorporate the teachings of Cho and provide wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total. Doing so would allow for appropriate light blocking to reduce stray light and consequently prevent ghosting/flaring.
The modified Lin fails to teach wherein the first light-blocking layer contains at least a binder resin and a black pigment, the black pigment in the first light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the first light-blocking layer, the second light-blocking layer contains at least a binder resin and a black pigment, the black pigment in the second light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the second light-blocking layer, and a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system. The modified Lin and Yamashita are related because each teach a multilayer light-blocking film for optical equipment.
Yamashita discloses a multilayer light-blocking film for optical equipment (Figure 1) wherein the first light-blocking layer contains at least a binder resin (at least Figure 1, 11, first layer) and a black pigment ([0050]), the black pigment in the first light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the first light-blocking layer (at least [0050] teaches the black pigment in the first layer to be between 5% to 20% by mass, thus including the claimed range), the second light-blocking layer contains at least a binder resin (at least Figure 1, 13, intermediate layer) and a black pigment ([0050]), the black pigment in the second light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the second light-blocking layer (at least [0050] teaches the black pigment to be between 5% to 20% by mass, thus including the claimed range), and a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system (at least [0030] teaches the difference between gray and black, wherein gray refers to a lightness between 25 and 65, and black refers to a lightness of 25 or lower).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Lin to incorporate the general teachings of Yamashita and provide wherein the first light-blocking layer contains at least a binder resin and a black pigment, the black pigment in the first light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the first light-blocking layer, the second light-blocking layer contains at least a binder resin and a black pigment, the black pigment in the second light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the second light-blocking layer, and a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system. Doing so would allow for differing mechanical properties to be attained between the two layers.

Regarding claim 2, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein the first light-blocking layer and/or the second light-blocking layer have inclined end surfaces so that a film width increases from the first light-blocking layer toward the second light-blocking layer (Cho: Figure 2 depicts the inner peripheral surface of 142, outside layer, is inclined such that the film width of 142, outside layer, increases from 142, outside layer, towards 144, outside layer), and the inclined end surface is exposed in a planar view seen from a normal direction of a major surface of the first light-blocking layer (Cho: Figure 2).

Regarding claim 3, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein a hollow portion is provided in the first light-blocking layer and/or the second light-blocking layer (Cho: Figures 1 and 2, hollow portion of 14a, spacer, that accommodates 12a, lens element), and the first light-blocking layer and/or the second light-blocking layer each have an inclined end surface on an inner periphery of the hollow portion (Cho: Figure 2).

Regarding claim 4, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 2, wherein an inclination angle between the major surface of the first light-blocking layer and the inclined end surface is 10 to 87° (Cho: Figure 2 clearly depicts the inclination angle of the inner peripheral surface of 144, outside layer, to be between 10 to 87 degrees).

Regarding claim 5, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein the color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.4 or more (Yamashita: at least [0030] teaches the difference between gray and black, wherein gray refers to a lightness between 25 and 65, and black refers to a lightness of 25 or lower).

Regarding claim 6, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein at least one of the first light-blocking layer and the second light-blocking layer has a 60-degree glossiness of more than 2% and 10% or less (at least [0049]).

Regarding claim 7, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein a lightness index L* of the first light-blocking layer is 1 or more and 35 or less (Yamashita: at least [0030] teaches a black layer having a lightness L* of between 0 and 25, thus including the claimed range), a lightness index L* of the second light-blocking layer is 1 or more and 35 or less (Yamashita: at least [0030] teaches a gray layer having a lightness L* of between 25 and 65, thus including the claimed range), and a difference between the lightness index L* of the first light-blocking layer and the lightness index L* of the second light-blocking layer is 1 or more and 30 or less (Yamashita: at least [0030] teaches the difference between gray and black, wherein gray refers to a lightness between 25 and 65, and black refers to a lightness of 25 or lower).

Regarding claim 8, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein the first light-blocking layer and the second light-blocking layer have different 60-degree glossinesses (at least [0049]), and a difference between the 60-degree glossiness of the first light-blocking layer and the 60-degree glossiness of the second light-blocking layer is 1.0 to 4.5% (at least [0049] teaches GU1 to be 0 to 1.8% and GU2 to be between 2.0 and 9.0%, thus having a difference of from 0.2 to 9%, which includes the claimed range).

Regarding claim 9, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, comprising: a multilayer structure comprising at least a substrate film (130, substrate layer), the first light-blocking layer provided on one major surface side of the substrate film (Figure 2A), and the second light-blocking layer provided on the other major surface side of the substrate film (Figure 2A).

Regarding claim 10, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 9, wherein the substrate film has a total light transmittance of 80.0 to 99.9% ([0047] teaches 130, substrate layer, may be made of transparent polycarbonate, which is known in the art to have a light transmittance of greater than 80%).

Regarding claim 11, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 9, wherein the substrate film has a thickness of 0.5 μm or more and 50 μm or less ([0067], Table 1 teach d, thickness of 130, substrate layer, is 13 micrometers).

Regarding claim 12, Lin discloses a light-blocking ring for optical equipment, having a ring-shaped outer shape (Figure 2A, 100, composite light blocking sheet), and comprising a multilayer structure (100, composite light blocking sheet) comprising at least a first light-blocking layer (110, first surface layer) and a second light-blocking layer (120, second surface layer), the first light-blocking layer and the second light-blocking layer each have a 60-degree glossiness of less than 10% (at least [0049]).
Lin fails to teach wherein the first light-blocking layer contains at least a binder resin and a black pigment, the black pigment in the first light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the first light-blocking layer, the second light-blocking layer contains at least a binder resin and a black pigment, the black pigment in the second light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the second light-blocking layer, wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total, and a color difference Δ*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system. Lin and Cho are related because both teach a multilayer light-blocking film for optical equipment.
Cho discloses a multilayer light-blocking film for optical equipment wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total (at least Figure 2; at least [0021]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lin to incorporate the teachings of Cho and provide wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total. Doing so would allow for appropriate light blocking to reduce stray light and consequently prevent ghosting/flaring.
The modified Lin fails to teach wherein the first light-blocking layer contains at least a binder resin and a black pigment, the black pigment in the first light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the first light-blocking layer, the second light-blocking layer contains at least a binder resin and a black pigment, the black pigment in the second light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the second light-blocking layer, and a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system. The modified Lin and Yamashita are related because each teach a multilayer light-blocking film for optical equipment.
Yamashita discloses a multilayer light-blocking film for optical equipment (Figure 1) wherein the first light-blocking layer contains at least a binder resin (at least Figure 1, 11, first layer) and a black pigment ([0050]), the black pigment in the first light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the first light-blocking layer (at least [0050] teaches the black pigment in the first layer to be between 5% to 20% by mass, thus including the claimed range), the second light-blocking layer contains at least a binder resin (at least Figure 1, 13, intermediate layer) and a black pigment ([0050]), the black pigment in the second light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the second light-blocking layer (at least [0050] teaches the black pigment to be between 5% to 20% by mass, thus including the claimed range), and a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system (at least [0030] teaches the difference between gray and black, wherein gray refers to a lightness between 25 and 65, and black refers to a lightness of 25 or lower).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Lin to incorporate the general teachings of Yamashita and provide wherein the first light-blocking layer contains at least a binder resin and a black pigment, the black pigment in the first light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the first light-blocking layer, the second light-blocking layer contains at least a binder resin and a black pigment, the black pigment in the second light-blocking layer is 10 to 60% by mass in terms of solids based on all resin components contained in the second light-blocking layer, and a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system. Doing so would allow for differing mechanical properties to be attained between the two layers.

Regarding claim 13, the modified Lin discloses the light-blocking ring for optical equipment according to claim 12, wherein the first light-blocking layer and/or the second light-blocking layer have inclined end surfaces so that a film width increases from the first light-blocking layer toward the second light-blocking layer (Cho: Figure 2 depicts the inner peripheral surface of 142, outside layer, is inclined such that the film width of 142, outside layer, increases from 142, outside layer, towards 144, outside layer), and the inclined end surface is exposed in a planar view seen from a normal direction of a major surface of the first light-blocking layer (Cho: Figure 2).

Regarding claim 14, the modified Lin discloses the light-blocking ring for optical equipment according to claim 12, wherein a hollow portion is provided in the first light-blocking layer and/or the second light-blocking layer (Cho: Figures 1 and 2, hollow portion of 14a, spacer, that accommodates 12a, lens element), and the first light-blocking layer and/or the second light-blocking layer each have an inclined end surface on an inner periphery of the hollow portion (Cho: Figure 2).

Regarding claim 15, the modified Lin discloses the light-blocking ring for optical equipment according to claim 12, comprising: a multilayer structure comprising at least a substrate film (130, substrate layer), the first light-blocking layer provided on one major surface side of the substrate film (Figure 2A), and the second light-blocking layer provided on the other major surface side of the substrate film (Figure 2A).

Regarding claim 16, the modified Lin discloses a lens unit (Figure 3, 1000, imaging lens assembly) comprising a plurality of lenses (1200, optical lens set) and at least one or more light-blocking plates stacked in an optical axis direction of the lenses (100, light blocking sheet), wherein at least one or more of the light-blocking plates comprise the multilayer light-blocking film for optical equipment according to claim 1 (Figure 3, [0055]).

Regarding claim 17, the modified Lin discloses a camera module (Figure 4, 2000, electronic device) comprising at least: a lens unit (Figure 3, 1000, imaging lens assembly) comprising a plurality of lenses (1200, optical lens set) and at least one or more light-blocking plates stacked in an optical axis direction of the lenses (100, light blocking sheet); and an image pickup device for picking up an image of an object through the lens unit (2100, image sensor), wherein at least one or more of the light-blocking plates comprise the multilayer light-blocking film for optical equipment according to claim 1 (Figure 3, [0055]).

Regarding claim 18, the modified Lin discloses a lens unit (Figure 3, 1000, imaging lens assembly) comprising a plurality of lenses (1200, optical lens set) and at least one or more light-blocking plates stacked in an optical axis direction of the lenses (100, light blocking sheet), wherein at least one or more of the light-blocking plates comprise the light-blocking ring for optical equipment according to claim 12 (Figure 3, [0055]).

Regarding claim 19, the modified Lin discloses a camera module (Figure 4, 2000, electronic device) comprising at least: a lens unit (Figure 3, 1000, imaging lens assembly) comprising a plurality of lenses (1200, optical lens set) and at least one or more light-blocking plates stacked in an optical axis direction of the lenses (100, light blocking sheet); and an image pickup device for picking up an image of an object through the lens unit (2100, image sensor), wherein at least one or more of the light-blocking plates comprise the light-blocking ring for optical equipment according to claim 12 (Figure 3, [0055]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872